Citation Nr: 0308912	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated at 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied the veteran's claim for a 
disability evaluation in excess of 30 percent for his 
service-connected PTSD.  By rating decision dated in January 
2001, the RO increased the rating to 50 percent disabling, 
effective from December 2, 2000.


REMAND

In essence, the veteran contends that his service-connected 
PTSD should be rated higher than 30 percent disabling prior 
to December 2, 2000, and higher than 50 percent disabling 
from that date.  In November 2002, pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook 
additional development of this case, essentially to ensure 
that the record was complete.  Once completed, the Board 
provided notice to the veteran of the development, as 
required by Rule of Practice 903 (see 38 C.F.R. § 20.903), by 
letter dated in April 2003.  The veteran responded to that 
letter by indicating that he had nothing else to submit, and 
asking that his case be returned to the Board for appellate 
review.

The Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003). 
invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii), which was 
a portion of the Board's development regulation.  Because the 
Board has secured additional medical records in this case 
under the authority of this particular regulation, which is 
no longer valid, due process requirements make it necessary 
to remand this case for original consideration of this 
evidence by the RO.  Accordingly, this case is remanded to 
the RO for the following additional development:

The RO should review the evidence that 
was associated with the veteran's claims 
file since the last Supplemental 
Statement of the Case (SSOC), dated in 
January 2001.  If, upon review of this 
additional evidence, the RO believes that 
re-examination of the veteran is in 
order, it should order so.  Thereafter, 
the RO should re-adjudicate the veteran's 
claim for increased ratings for his 
service-connected PTSD.  If, upon re-
adjudication of this claim, the benefit 
sought on appeal remains denied, or not 
entirely to the satisfaction of the 
veteran, the RO should issue another SSOC 
and return the case to the Board, for 
appellate review.

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
      Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




